PER CURIAM.
Gary Trawick’s court-appointed counsel, Louis M. Jepeway, Jr., appeals, and the State of Florida cross-appeals from an award of attorney’s fees for services rendered in a capital appeal. We reverse.
In Birnholz v. Steisel, 394 So.2d 523 (Fla. 3d DCA 1981), this Court adopted, “the universally accepted doctrine as to attorney’s fees ... that the statute of limitations accrues when the particular services are completed.” Birnholz, 394 So.2d at 524. In the instant case, a review of the record indicates that the statute of limitations accrued in 1985 when Mr. Jepeway’s services with regard to the direct appeal were completed and that he did not file a motion for reasonable attorney’s fees with the lower court until 1995, well after the applicable statute of limitations had expired.
Accordingly, we reverse the trial court’s award of attorney’s fees.